 Case: 7:20-cv-00005-WOB Doc #: 18 Filed: 12/08/20 Page: 1 of 1 - Page ID#: 99




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 DOMINIQUE ADAMS,                            )
                                             )
          Petitioner,                        )      Civil Action No. 7: 20-05-WOB
                                             )
 v.                                          )
                                             )
 WARDEN, UNITED STATES                       )              JUDGMENT
 PENITENTIARY AT BIG SANDY,                  )
                                             )
          Respondent.                        )

                                      *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date, the Court

ORDERS and ADJUDGES as follows:

         1.     The Court ENTERS Judgment in favor of the Respondent, the Warden of the

United States Penitentiary at Big Sandy.

         2.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This 8th day of December, 2020.




                                             1
